Citation Nr: 1225650	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-33 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas




THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected headache disability.  



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to September 1999.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO.  

In May 2010, the Board, inter alia, remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record, to include contacting the Veteran, obtaining any outstanding of his VA treatment records, and scheduling him for a VA examination. 

Unfortunately, the appeal must be remanded to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.  



REMAND

In a September 2007 rating decision, the RO granted service connection for headaches and assigned a 10 percent rating, effective on October 10, 2006, under 38 C.F.R. §§ 4.124a and 4.130, including Diagnostic Code (DC) 9304-8045.  

As noted, in May 2010, the Board remanded the claim for further development, including contacting the Veteran to request that he identify any additional healthcare providers who have recently treated him for his headaches and providing authorization to obtain any additional records not on file; obtaining all treatment records from the Fayetteville, North Carolina VA Medical Center (VAMC) dated from October 2006 to the present and associating them with the claims file; and scheduling the Veteran for a VA examination to ascertain the current extent of the service-connected headaches.  

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review because the Board's remand directives have not been completed by the RO.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  

In this regard, following the Board remand, in July 2010, the Veteran was contacted and notified that he was to be scheduled for a VA examination in connection with his claim.  This notice also informed the Veteran of the provisions of 38 C.F.R. § 3.655 as pertains to examples of good cause for failing to report to a VA examination or reexamination.  

In July 2010, the Veterans Health Administration (VHA) Division issued a processing request and scheduled the Veteran for a VA neurological disorders, miscellaneous examination.  In August 2010, a letter notified the Veteran that the examination was scheduled for August 19, 2010.  

The record reflects that the examination request was cancelled after the Veteran's mother notified VA that her son was "deployed" to Afghanistan.  

A VA Form 21-0820, Report of General Information, dated in November 2010, shows that an attempt was made to contact the Veteran prior to scheduling a Traumatic Brain Injury (TBI) examination.  

However, the Veteran's mother reported that he continued to be located in Afghanistan and did not know exactly when he would return.  She indicated that he would at least be there until next year.  

A VA Form 21-0820, Report of General Information, shows that the Veteran called and reported that he would be in Afghanistan until next August.  He reported symptoms of headaches so severe that he must wear sunglasses even when indoors due to extreme light sensitivity.  

The Veteran provided his email address and indicated that he had access to the internet.  He also noted that he could be contacted through his mother.  

A DRO conference report, dated in November 2010, indicated that a message was left for the Veteran with his mother in November 2011, and that he reportedly responded to the message in November 2010, and indicated that he would return from Afghanistan in July or August 2011.  He stated that he would notify VA 30 days prior to his return.  The DRO agreed that the case would be held until the Veteran returned from Afghanistan.  

In December 2011, another attempt was made to schedule the Veteran for a VA Disability Benefits Questionnaire (DBQ) headaches examination, on January 5, 2012.  A notation was made in the claims file on January 6, 2012 that the Veteran's DBQ examination was cancelled due to his failure to report.  

A VA Form 21-6789, Deferred or Confirmed Rating Decision, dated in February 2012, shows that the VSR was requested to contact the Veteran and find out why he failed to report, and if he had any additional active duty periods since 1999.  

The VSR was also asked to check with the VA Outpatient Clinic (VAOPC) if the Veteran could not be reached to determine if they have the latest reason why the Veteran failed to report to his examination.  

In March 2012, an attempt was made to call the Veteran but he was not available, and VAOPC did not have a reason as to why the Veteran missed his appointment.  

In a March 2012 letter, the RO contacted the Veteran and notified him that he missed his recent VA examination.  

The letter also indicated that the Veteran should inform the RO of any additional active duty periods since 1999.  The Veteran did not respond to the request, and a Supplemental Statement of the Case (SSOC) was issued in April 2012, denying the claim for an increase.  

The Court has stated that in the normal course of events, it is the burden of a claimant to keep the VA apprised of his or her whereabouts.  If he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

However, in the Veteran's case, he specifically indicated that he was unreachable as he was "deployed" to Afghanistan and provided alternate contact information, including via email and through his mother.  

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should afford the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The Board reviewed the Virtual VA electronic records and found no medical records.  

Finally, although a properly executed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, was received in July 2002, for the NCDVA, the record shows that the Veteran revoked this power of attorney in September 2009.  Clarification is needed as to whether or not the NCDVA is still acting as the Veteran's representative.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran, to include utilizing the alternate contact information provided by the Veteran and addressed in the record, in order to request that he identify any additional VA and non-VA healthcare providers who have treated him for his service-connected headache disability, and provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

2.  The RO should also seek to verify the Veteran's dates of active service, and if necessary to obtain any current treatment records related to any periods of service after September 1999.  

3.  The RO should also seek to clarify the whether the Veteran wishes to be represented by his former Veterans Service Organization (VSO)-the NCDVA-or any other accredited representative.  Any reply by the Veteran, or failure to reply, should be noted in the record.  

4.  After all pertinent outstanding records have been associated with the claims file, the RO should utilize the alternate contact information provided by the Veteran in order to schedule him for a VA examination to ascertain the current severity of the service-connected headache disability.  

The entire claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should identify all symptoms and clinical manifestations of the service-connected headaches, to include any psychiatric manifestations and address the frequency, severity, and duration of psychiatric symptoms in terms of the Veteran's occupational and social adaptability.  A multi-axial diagnosis in accordance with the DSM-IV should be provided.    

The examiner should identify the Veteran's symptoms as well as the manifestations observed during the examination.  All appropriate testing should be performed.  

If unable to provide the requested information with any degree of medical certainty, the examiner should so state.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

5.  To help avoid future remand, the RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet.App. 268 (1998).  

6.  After completion all indicated development, and undertaking any other action deemed necessary, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sough on appeal remains denied, the RO should furnish the Veteran with a fully responsive SSOC and he should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


